PER CURIAM.
The State concedes error in the trial court’s denial of the defendant’s motion to correct illegal sentence. The trial court imposed a seven year sentence with a minimum mandatory sentence of three years to be served consecutively to a seven year sentence with no minimum mandatory portion. The state concedes that the sentence with the minimum mandatory provision should have been ordered to be served first in accordance with Palmer v. State, 571 So.2d 567 (Fla. 3d DCA 1990). See also Pioquinto v. State, 656 So.2d 552 (Fla. 2d DCA 1995); Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992).
Therefore, we reverse and remand with directions to resentenee the defendant so that the mandatory sentence is served first.
Reversed and remanded with directions.